
	
		II
		111th CONGRESS
		2d Session
		S. 3247
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Udall of Colorado
			 (for himself, Mr. Lugar,
			 Mr. Brown of Massachusetts,
			 Mrs. Hagan, Mr.
			 Levin, Mr. Lieberman,
			 Mr. Menendez, Ms. Klobuchar, Mrs.
			 Shaheen, and Mr. Udall of New
			 Mexico) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the Fair Credit Reporting Act with respect to
		  fair and reasonable fees for credit scores.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Access to Credit Scores Act
			 of 2010.
		2.Repeal of Credit
			 score disclosure feesSection
			 609(f)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681g(f)(8)) is amended
			 to read as follows:
			
				(8)Free annual
				credit score
					(A)In
				generalSection 612(a) shall apply to each consumer reporting
				agency described in subsections (p) and (w) of section 603 in making
				disclosures pursuant to this subsection.
					(B)Reasonable
				feesOther than with respect to a free annual disclosure, as
				provided in subparagraph (A) and section 612(a), a consumer reporting agency
				may charge a fair and reasonable fee, as determined by the Commission, for
				providing the information required under this
				subsection.
					.
		3.Conforming
			 amendmentSection 612(a)(1)(A)
			 of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)(1)(A)) is amended by
			 inserting , including disclosure of a credit score under section
			 609(f)(8), before once.
		
